 



Exhibit 10.3

AMENDMENT NO. 1
TO
BURLINGTON RESOURCES INC.
DEFERRED COMPENSATION PLAN

     The Burlington Resources Inc. Deferred Compensation Plan is hereby amended
as follows:

     The first sentence of Section 4.3 is amended to read as follows:

“Each year the Company shall establish a ledger or notional account (the
‘Memorandum Account’) for each Participant who has elected to defer payment of
his or her Base Salary for that year for the purpose of reflecting the Company’s
obligation to pay the deferred Base Salary for such year as specified pursuant
to Section 4.7; provided, however, that all Memorandum Accounts established for
a Participant that are to be paid in the same manner, e.g., a lump sum, 5 annual
installments or 10 annual installments, may be combined into a single Memorandum
Account.”

     The second sentence of Section 4.4 is amended to read as follows:

“Such interest shall be credited to the Interest Account as of such valuation
dates as shall be established by the Management Committee.”

     Section 4.4 is amended by adding the following sentence at the end thereof:

“The Management Committee shall determine, in its sole discretion, the valuation
dates for valuing each Participant’s Account(s).”

     Section 4.7 is amended to read as follows:

“4.7 Payment of Accounts. Upon a Participant’s Termination or on any Special
Deferral payment date, the Company shall pay to such Participant (or to his or
her Beneficiary in case of the Participant’s death) an amount in cash equal to
the balance then credited to his or her affected Account(s) as follows:



(a)   a lump sum payment; or   (b)   in 5 consecutive substantially equal annual
installments; or   (c)   in 10 consecutive substantially equal annual
installments;

whichever form of payment has been elected by the Participant. Payment of
Accounts shall commence or be made in the month following the month in which the
Participant’s Termination or Special

 



--------------------------------------------------------------------------------



 



Deferral payment date occurs. In the case of distribution to a Participant in
installments, payment will be made on a pro rata basis from each of the
Participant’s Accounts.”

     The date of adoption of this amendment by the Board of Directors of the
Company is July 21, 2004.

-2-